TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00245-CR





Willie Ray Jordan, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR94-214, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING





PER CURIAM


	This is an appeal from the judgment of conviction for aggravated possession of a
controlled substance, namely:  marihuana.  Appellant has filed a motion to withdraw the appeal. 
No decision of this Court has been delivered.  The motion is granted and the appeal is dismissed. 
See Tex. R. App. P. 59(b).



Before Chief Justice Carroll, Justices Aboussie and Jones

Appeal Dismissed on Appellant's Motion

Filed:   August 23, 1995

Do Not Publish